Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Thomas G. Bilodeau. (Reg# 43438) on 01/07/2021.

The application has been amended as follows: 

Claim 1. (Currently Amended) An object detection device, which detects objects upon a road surface, comprising: 
a processor configured to: 
detect an object on the road surface using image data; and 
derive a boundary position between the object and the road surface from the detected object; and 
a stereo camera configured to capture images of the road surface and a road shoulder and generating image data, 
the processor further configured to: 

use the disparity data and/or the generated image data to detect a predetermined structure installed on the road shoulder; 
derive a ground-contact position of the structure detected; 
estimate a height of the road surface from [[the ground-contact position of the structure detected; and 
detect the object upon the road surface by using the disparity data generated and the height of the road surface estimated to separate disparity data corresponding to the road surface and disparity data other than the disparity data from the disparity data generated.

The following is an examiner’s statement of reasons for allowance: In view of the amendments filed on 12/07/2020, all prior rejections/objections are withdrawn and claims 1-4 are allowed.

Regarding independent claim 1, none of the cited arts in combination disclose or suggests at least the “the processor further configured to: use the generated image data generated by the stereo camera to generate disparity data for pixels in the generated image data; use the disparity data and/or the generated image data to detect a predetermined structure installed on the road shoulder; derive a ground-contact position of the structure detected; estimate a height of the road surface from the ground-contact position of the structure detected; and detect the object upon the road surface by using .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227.  The examiner can normally be reached on IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669